Citation Nr: 1218573	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  05-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to March 1975 and from December 1975 to October 1977, with additional service in the Army National Guard. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in March 2003 that denied service connection for right eye and low back disabilities; and a June 2003 that denied service connection for a psychiatric disability.  In November 2009, the Veteran testified before the Board by video conference from the RO.  In March 2010, the Board remanded the claims for additional development.  

Additional evidence was received after the issuance of the September 2011 supplemental statement of the case without a waiver of the right to have the additional evidence reviewed by the RO.  As the additional evidence is duplicative of evidence already of record, the Board finds that remand to the RO for initial consideration of that evidence is not warranted.  38 C.F.R. § 20.1304(c) (2011). 

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for diverticulitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  A chronic low back disability was not affirmatively shown to have had onset during service; degenerative changes of the lumbar spine were not manifest to a compensable degree within one year of separation from service; degenerative disc disease of the lumbar spine was first documented after service and is not shown to be related to or aggravated by an injury, disease, or event of service origin.

2.  The record does not contain competent medical evidence establishing a diagnosis of a right eye disability as residuals of an in-service injury. 

3.  The evidence shows it is at least as likely as not that the Veteran's psychiatric disability is related to his period of active service. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active service, and service connection for a back disability may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131,5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims herein decided with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2002, and March 2005.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  Pursuant to the March 2010, the Veteran's service personnel records and medical records were obtained.  While the records did not document the specific dates of the Veteran's active and inactive duty training for all periods of service, the records show that following the Veteran's second period of active duty from December 1975 to October 1977, no service was shown.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and medical opinions.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, psychoses and arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

Service connection requires (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (VA must review the entire record, but VA does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Low Back Disability

The Veteran contends that he currently has a low back disability that is related to his service. 

Service medical records show that in February 1976, the Veteran experienced back pain after lifting heavy pipes.  He described aching and cramping pain in the low back at L4-L5.  He also complained of low back pain that was aggravated by digging and jumping out of trucks.  Physical examination was within normal limits.  In March 1976, the Veteran complained of lumbar pain after heavy lifting and was diagnosed with a muscle strain.  A May 1976 record recorded a history of low back pain.  Physical examination was within normal limits with no muscle spasms.  

After service, an April 1978 x-ray of the lumbar spine revealed no abnormalities.  A July 1978 VA clinical treatment note recorded a history of low back strain.  He was referred for physical therapy.  In September 1978, the Veteran again complained of back pain.   

Private treatment records include a September 1990 report that shows complaints of and treatment for a painful and stiff low back related to the buckling of the Veteran's left knee that was injured during a work-related incident in March 1990.  In August 1990, a physician opined that the Veteran's back complaints were related to the work-related accident.  A September 1990 private treatment record noted that the Veteran incurred an occupational back injury in March 1990, when he fell following a boiler explosion.  It was noted that the Veteran was in good health until the work accident in March 1990.  Following an MRI of the lumbar spine, the clinician diagnosed intervertebral disk disease at L5-S1, with right side S1 radiculopathy.  The Veteran underwent a lumbar spine laminectomy in 1990.  Records dated in March 1992 show that the Veteran was first seen in October 1990 for work-related injuries that included a low back injury.  It was also noted that he was involved in a motor vehicle accident in January 1991, which exacerbated his pre-existing low back disability.  In October 1993, lumbar spine fusion was recommended due to injuries to the lumbar spine incurred in the work accident in 1990.  

In May 2004, the Veteran's private treating physician, Dr. N.M., noted a history of large disc herniation in 1995, with subsequent lumbar spine surgeries.  Dr. N.M. indicated a review of some service treatment records brought in by the Veteran, and noted that those records showed a back strain and possible kidney infection.  Dr. N.M. found that while there could be a relationship between the Veteran's in-service low back symptoms and the 1995 herniated disc, it was hard to establish a definite correlation between the two problems.  An April 2007 report shows a diagnosis of osteoarthritis of the back.  

In a statement in April 2007, the Veteran presented with a history of treatment for a back disability in March 1976 and claimed that he began receiving VA treatment five months after his discharge from service.  The Veteran stated that his first documented treatment was in February 1978 and that he had been diagnosed with arthritis and degenerative lumbar disk disease due to two back surgeries in 1990 and 1995.  

In statements in December 2009, and September 2011, the Veteran's chiropractor opined that the Veteran's current back disability was related to his service, and specifically, to lumbar spine spasms and pain noted in service for which the Veteran was referred for physical therapy. 

On VA spine examination in June 2010, the Veteran reported injuring his back in service due to multiple lifting incidents.  There was also a history of an occupational injury to the back in 1990 following an explosion at work.  At the time, the Veteran was employed as a welder.  Thereafter the Veteran reinjured his back in a motor vehicle accident in 1991.  He underwent lumbar spine surgeries in 1990 and 1995.  He remained off work as welder after 1991, and returned to work as an electrician's helper in 1996.  Following a review of the claims file, to include the service medical records and post-service VA and private treatment records, the examiner opined that the Veteran's current low back disability was not caused by or the result of a low back strain during military service.  The examiner explained that the Veteran had little back problems in service and after military service, until the industrial work injury in 1990.  In fact, the Veteran was able to work as a welder, a low back stressful job, following service discharge until the workers compensation injury, which was of such severity that it required multiple surgeries and early retirement due to disability.  

The Board must assess the Veteran's competence and credibility to assert that his lumbar spine condition had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is competent to report that he had back pain or low back problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  

Although lay evidence may establish a diagnosis of certain medical conditions, such as a simple medical condition, degenerative changes of the lumbar spine are not simple medical conditions, as the diagnosis requires diagnostic testing to identify the disability, which a lay person is not qualified to do.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398 (1995) (lay person competent to testify to pain and visible flatness of his feet).

While the Veteran is competent to testify to back problems, he is not competent to opine as to the etiology of or render a medical diagnosis as to his back disability.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to opine as to the etiology of or render a medical diagnosis pertaining to a back disability.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant).  Accordingly, his statements and testimony are not competent evidence to the extent that they assert that the current lumbar spine disability was present in service or since service. 

To the extent that the Veteran reports continuity of symptomatology of the lumbar spine since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are less credible and less persuasive because they are internally inconsistent, and inconsistent with the evidence of record.  He has attributed the start of his back problems to several different events, most following service, at different treatment visits.

The service medical records show multiple instances of treatment for low back pain associated with muscle strain.  However, a chronic low back disability was not shown by the service records.  After service, an April 1978 x-ray of the lumbar spine revealed no abnormalities.  The Veteran was treated again for low back pain in 1978, however, a chronic lumbar spine disability was not diagnosed at that time.  Thereafter, there is no treatment, complaints, of findings of record regarding the Veteran's lumbar spine until the industrial accident in 1990.  The Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic lumbar spine condition and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.  In this case, the record suggested that the in-service and 1978 complaints were associated with isolated events that resolved until the Veteran incurred an occupational back injury in 1990, at which time he was diagnosed intervertebral disk disease at L5-S1, with right side S1 radiculopathy.  

As the initial radiographic documentation of degenerative changes of the lumbar spine is well beyond the one-year presumptive period for manifestation of arthritis, service connection cannot be established for arthritis of the lumbar spine on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Additionally, in view of the period without evidence of treatment for back complaints from 1978 to 1990, and the lack of clinical findings or complaints relating to the lower back until 1990, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has weighed statements made by the Veteran as to incurrence of a lumbar spine disability during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In considering the statements of the Veteran as to an in-service low back injury and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict each other and other evidence of record.  The Veteran has provided inconsistent statements as to incurrence of a lumbar spine disability.  In connection with treatment rendered in 1990, the Veteran reported having injured his back during a boiler explosion at work.  At that time, the Veteran's low back condition was attributed to the occupational injury.  The record also shows that the Veteran was involved in a motor vehicle accident in January 1991 at which time there was an exacerbation of his pre-existing low back disability, as documented in treatment records starting in 1990.  Therefore, the Board finds that continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements, because his statements as to having an injury with a continuity of symptoms are less persuasive because the service medical records and treatment record in 1978, show only some isolated incidents of back pain related to muscle strain, not followed by any complaints or findings pertaining to the lower back, and there is no evidence of a back disability until 1990, after which time the Veteran has reported two different incidents of back injuries with related significant clinical findings.  

As for service connection based on the initial diagnosis after service, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2011).  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation on the complex questions involved in this case.  Thus, his lay assertions are not competent and are of little probative value when offered to establish a causal connection between his current disability and service.

On the question of medical causation, medical evidence of an association or link between a current lumbar spine disability, and service, there is evidence both for and against the claim.  38 C.F.R. § 3.303(d) (2011).

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

The medical evidence in favor of the claim consists of the medical statements from the Veteran's chiropractor dated in December 2009, and September 2011, wherein the chiropractor opined that the Veteran's current back disability was related to his service, and specifically, to lumbar spine spasms and pain noted in service for which the Veteran was referred for physical therapy.  Although the statements were made by a health-care professional, the statements are nevertheless mere conclusions without medical analysis and are insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's low back disability had onset in service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  Moreover, to the extent that the Veteran's chiropractor reported onset of the Veteran's current lumbar spine condition in service, there is no indication that the chiropractor reviewed the service medical records, nor does the opinion account for the Veteran's significant post-service occupational injury in 1990, or the motor vehicle accident in 1991 which was found to exacerbate the Veteran's back disability.  Thus, it appears that the opinion was based on an incomplete history provided by the Veteran.  Thus, the critical question is whether that history relied on by the Veteran's chiropractor is accurate.  As for the Veteran's reports of onset of the current lumbar spine disability in service and the continuity of symptoms, the Veteran's statements are inconsistent with his previous statements provided in relation to treatment received post-service discharge, and the contemporaneous medical evidence.  Therefore, the Board finds the statements of the Veteran are inconsistent and less credible.  Thus, the diagnosis of a lumbar spine disorder as related to an injury in service is not credible.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  Additionally, the opinion was not supported by a rationale, which weighs against its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Therefore, the Board finds that the opinion statements by the Veteran chiropractor, while made by a competent medical professional, and while having some probative value, are nonetheless less persuasive in support of the claim that the June 2011 report of VA examination.  

With regard to the May 2004 medical statement from Dr. N.M., wherein Dr. N.M. indicated that while there could be a relationship between the Veteran's in-service low back symptoms and the 1995 herniated disc, it was hard to establish a definite correlation between the two problems, the Board notes that the opinion is speculative because a medical opinion expressed in the term of could, the equivalent of may, also implies that it could not  and such an equivocal statement regarding the etiology of the condition is not sufficiently probative to make a decision in this appeal.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) Additionally, the opinion was not supported by a rationale, which weighs against its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Therefore, the Board finds that the opinion statement by Dr. N.M., while a statement by a competent medical professional, and while having some probative value, is nonetheless less persuasive in support of the claim than the June 2011 report of VA examination.

The evidence against the claim is the VA examiner's medical opinion in June 2011, opining that the Veteran's current low back disability was not caused by or the result of a low back strain during military service.  The examiner noted the Veteran's a history of an occupational back injury in 1990 following an explosion, with a re-injury in a motor vehicle accident in 1991, after which the Veteran underwent lumbar spine surgeries in 1990 and 1995.  The examiner explained that the Veteran had little back problems in service and after military service, until the industrial work injury in 1990.  In fact, the examiner noted that the Veteran's back condition following discharge from service was such that he was able to work as a welder, a low back stressful job, until the workers compensation injury, which was of such severity that it required multiple surgeries and early retirement due to disability.     

The Board finds that the VA examiner's opinion in June 2011 is both competent and credible.  Therefore, the Board attaches greater weight to the opinion of the VA examiner because it is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and post-service medical evidence, and it also explained why the Veteran's current lumbar spine disability not caused or aggravated by service.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the Board finds that the preponderance of the evidence indicates that the Veteran's current low back disability is not related to his in-service back complaints and that the current low back disability was not incurred in or aggravated by service.  The evidence does not show that arthritis manifested to a compensable degree within one year following separation from service.  Therefore, the Board finds that the preponderance of the evidence is against claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Eye Disability

The Veteran claims that he currently has a right eye disability, manifested by pain, which is related to his service.  In November 2009, the Veteran testified that while on clean-up detail, debris from a mower and a rock struck his right eye and caused him to lose consciousness for four minutes.  He also sustained an injury to his lip.  He testified that he currently had pain in and around the right eye and temple that was not due to vision problems.  Rather, he contended that his right eye disability was due to the in-service injury from a rock. 

Initially, the Board finds that the Veteran is credible and competent to report that he experienced right eye problems since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

Also, although lay evidence may establish a diagnosis of certain medical conditions, such as a simple medical condition, an ocular disability of the right eye is not a simple medical condition, as the diagnosis requires diagnostic testing to identify the disability, which a lay person is not qualified to do.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303 (2007);  Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

While the Veteran is competent to testify to eye problems, he is not competent to opine as to the etiology of or render a medical diagnosis as to his right eye disability.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to opine as to the etiology of or render a medical diagnosis pertaining to an ocular condition.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant). 

Service medical records dated in May 1976 show a diagnosis of mild edema below the right eye subsequent to being struck by a rock.  On examination, the clinician noted mild edema below the right eye.  Extraocular movements were full, pupils were equal and reactive to light and accommodation, and fundi were benign, with no abrasion noted with fluoroscope dye.  Visual acuity was 20/30 in the right eye.  The impression was no trauma to the eyeball.  A January 1977 report indicates that the Veteran was hit in the eye by a rock and that he lost consciousness for four minutes.  In a report of medical history in July 1977, the Veteran reported a history of eye trouble.  Accordingly, the Board finds that the service medical records lack the documentation of the combination of manifestations sufficient to identify chronic residuals of a right eye disability and sufficient observation to establish chronicity during service.  As chronicity in service is not adequately supported by the service medical records, then a showing of continuity of symptomatology after service is required to support the claim.  

A December 2009 private treatment record shows complaints of pain in the right eye and right side of his head.  The clinician noted an impression of old FB corneal scar, noted to be normal, which did not affect visual acuity, nor was it associated with pain.  A right eye disability was not diagnosed.

The Veteran underwent an examination in June 2010.  Examination of the right eye revealed no abnormalities.  The eye lens was intact.  The Veteran's right eye uncorrected vision was 20/400, and his corrected vision was 20/25.  The examiner noted that a review of the claims file revealed no evidence of eye disease caused by trauma to the eyes.  The examiner noted that the eye examination was normal, thus a diagnosis could not be rendered.  The examiner opined that it was not likely that an eye disability was incurred in or due to the result of any period of active service, active duty training, or inactive duty training, including an any incident that may have occurred in July 1977.  A private treatment note in June 2011, recorded the Veteran's complaints of occasional right eye discharge.  He denied any changes in vision.   

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board finds that there is no medical evidence of a any right eye disability in service.  Furthermore,  the Board finds that the weight of the medical evidence is against a finding that the Veteran has any current right eye disorder other than refractive error.  The Board further finds the competent evidence is against a finding of any residuals of a right eye injury or a diagnosis of a right eye disability since the Veteran filed his claim for service connection in September 2002.  To the extent that the Veteran may complain that his right eye is painful, complaints of pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Degmetich v. Brown, 8 Vet. App. 208 (1995) (compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  Here, the preponderance of the evidence of record is against a finding of any current diagnosis of a right eye disability as a residual of an in-service injury.  While the December 2009 private report found a corneal scar, the subsequent June 2010 VA eye examination was normal, with no eye disability found and no scar noted.  The December 2009 report did not relate any corneal scar to the Veteran's service and the June 2010 VA examination found it not likely that any eye disability was related to the Veteran's service. 

To the extent that the Veteran has refractive error in the right eye, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless that defect was subjected to a superimposed disease or injury which created additional disability.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).  Thus, even if the medical evidence demonstrated that the Veteran currently had myopia, presbyopia, or astigmatism, those disorders would not warrant service connection. 

The Board finds that the medical evidence as a whole does not show that the Veteran currently has a right eye disability that is related to service.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, that is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Psychiatric Disability

The Veteran claims that he has a psychiatric disability that is related to his service.  Specifically, in statements and at a personal hearing in November 2009, the Veteran testified that he was misdiagnosed with kidney renal failure during service and was told that he was near death which caused anxiety.  He further testified that it was not until the 1990s that he was informed that he did not have renal failure.  

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's acquired psychiatric disorder is related to service.  

The service medical records are negative for any diagnosis of or treatment for a psychiatric disorder.  Service medical records dated in July 1977 show a diagnosis of chronic glomerulonephritis with proteinuria.  Discharge from service was recommended.  Thus, the Board recognizes that the particular in-service event on which the Veteran bases his mental health problems has been documented.  

After service, VA medical records in February 1978 show treatment for anxiety and diagnoses of anxiety and psychoneurosis depression.  On VA examination in March 1978, the Veteran suffered from anxiety and occasional suicidal ideations.  It was noted that he had extreme anxiety and left flank pain related to a diagnosis of proteinuria.  On VA psychiatric examination in June 1978, the examiner noted that the Veteran was totally and completely preoccupied with his physical symptoms and was quite paranoid.  The Veteran reported having heard voices.  The examiner indicated that the Veteran was borderline psychotic, and the examiner felt there was probably underlying paranoid schizophrenia.  Nonetheless, the examiner diagnosed chronic, moderately severe anxiety and depressive reaction, with emphasis on somatic symptomatology.  Thus, within one year of discharge from service the Veteran was diagnosed with psychoneurosis and paranoid schizophrenia was suspected.  While the diagnosis changed during this period, the Veteran clearly exhibited psychotic symptoms consistent with psychosis, to include auditory hallucinations and paranoia.  Therefore, the Board finds that psychosis became manifest within one year of service discharge.  

The evidence of record also shows that the Veteran's psychiatric condition, variously diagnosed, remained symptomatic throughout the years.  VA medical records dated in May 1988 show a diagnosis of paranoid schizophrenia.  In July 2000 he was diagnosed with depressive disorder, in partial remission.  In February 2001, he was diagnosed with major depression without psychotic features and with recurrent major depression in May 2001.  Subsequent treatment records show continued treatment for a psychiatric disorder, until most recently, during the period on appeal, the Veteran was diagnosed with psychosis in August 2008, and with a psychotic disorder on VA examination in February 2009.

In a private treatment statement in July 2005, Dr. D.T. noted that the Veteran was being treated for diverticulitis, which had onset in service, and the Veteran's mental health problems, to include anxiety and depression, were due to a misdiagnosis of the condition in service.  In November 2005, the Veteran's private psychiatrist, Dr. G.H., indicated that he had treated the Veteran since January 2005 and diagnosed him with depressive disorder.  Dr. G.H. opined that the Veteran experienced severe depression with anxiety, sleep disturbances, and excess worry over his physical health and mental condition.  Dr. G.H. further opined that the psychiatric diagnosis was directly related to the medical condition, treatment, and misdiagnosis the Veteran received during service.  In December 2006, July 2008, and January 2011, Dr. G.H. opined that it remained his medical opinion that the Veteran's psychiatric diagnosis of depressive disorder, was directly related to the medical condition, treatment, and misdiagnosis of chronic glomerulonephritis he received during service. 

Similarly, in an August 2008 VA report a psychiatrist noted that the Veteran was diagnosed with a mental illness within months of being discharged from service, during which he was misdiagnosed with a terminal kidney disease which directly caused his mental distress at that time.  He continued to have ongoing symptoms of anxiety and paranoia that were related to the initial misdiagnosis during service.  He was diagnosed with major affective disorder and psychosis.  

In a March 2009 addendum opinion, the examiner who diagnosed the Veteran with psychotic disorder in February 2009, following a review of the claims file, opined that while the Veteran endorsed feelings of depression and his current depression was not caused by the diagnosis of proteinuria during his service that resolved without any treatment.  An opinion regarding the etiology of the Veteran's psychotic disorder was not rendered.  

The Veteran underwent a VA psychiatric examination in June 2011.  He reported a history of a misdiagnosed fatal kidney disability in service.  The Veteran also related having been wrongly given an Article 15 in service and demoted.  He stated that the disciplinary actions were racially motivated.  Following a review of the claims file and an examination of the Veteran, the examiner diagnosed anxiety disorder.  The examiner opined that the Veteran's psychiatric disorder was not caused by or the result of being misdiagnosed in service with kidney disease, because there was no evidence to support a finding that the Veteran's current anxiety symptoms were due to the misdiagnosis in service.  The examiner found that the Veteran's current symptoms were consistent with financial problems and frustrations with his efforts to obtain VA compensation.  The examiner further noted that the August 2008 VA clinician who determined that the Veteran had been diagnosed with a mental illness within months of being discharged from service, failed to specify which records were reviewed as the basis for that opinion.  However, the Board notes that the evidence of record is consistent with the psychiatric treatment history noted by the VA psychiatrist in August 2008, as the record shows psychiatric treatment within months of discharge from service.  With regard to the medical opinion statements from the Veteran's private treating physician, the VA examiner found that Dr. G.H. failed to document any symptoms to support the diagnosis and findings recorded in his reports.  The examiner further concluded that the opinions that associated the Veteran's conditions with service, relied on a history that appeared inconsistent with contemporaneous records.  The examiner noted that the Veteran presented differently at different examinations, in that he endorsed different symptoms, and reported inconsistent military, substance abuse, and employment histories.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's current psychiatric disorder is related to his period of active service.  The Board finds that private medical opinion statements from Dr. G.H. and the VA psychiatrist in August 2008, which etiologically relate the Veteran's psychiatric disorder, to include psychosis, to service, to be probative and persuasive evidence in support of the Veteran's claim.  The diagnoses were made by private and VA treating psychiatrist contemporaneously with treatment of the Veteran and were based on the psychiatrists' medical expertise, clinical evaluation of the Veteran, and familiarity with the Veteran's history.  The medical opinions of the Dr. G.H. and the VA psychiatrist, are consistent with the evidence of record, to include treatment for psychosis starting within one year of discharge from service and related to a service event, the misdiagnosis of a terminal illness.  They are therefore accorded significant probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion). 

In contrast, the Board finds the June 2011 VA examiner's opinion, indicating that the Veteran's psychiatric disorder was not caused by or the result of being misdiagnosed in service with a kidney disease, to be less probative and persuasive, as it is not supported by adequate rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Specifically, the examiner's finding that a psychiatric condition was not diagnosed within one year of discharge from service, and the finding that the opinions that associated the Veteran's conditions with service were inaccurate because the physicians relied on a history that appeared inconsistent with contemporaneous records.  While the Veteran may have reported inconsistent histories of substance abuse, or military disciplinary action, or post-service employment, the evidence of record clearly shows onset of psychiatric symptoms recorded in February 1978.  Moreover, the objective evidence of record documented ongoing psychiatric treatment since 1978, independent of the Veteran's reported histories.  Moreover, the Board notes that the records also show that throughout the years the Veteran continually attributed his psychiatric symptoms to a misdiagnosis in service, even if other stressors, such as financial problems were also concurrently noted.  

Additionally, the Board finds that the Veteran is competent to report that his current psychiatric symptoms began in service or within one year of service discharge, as due to being misdiagnosed with a terminal illness in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Veteran's medical records show treatment for psychotic symptoms within months of discharge from service.  Additionally, VA treatment records starting in February 1978, show that the Veteran routinely reported the onset of his psychiatric symptoms, to include psychosis, shortly after discharge from active service and also related them to the misdiagnosis of a terminal illness in service.  Further, the Veteran's reports of psychiatric symptoms, including anxiety and depression, suggest a continuity of symptomatology, which is also supported by the record.  VA  records show that the Veteran began receiving treatment for psychiatric problems in February 1978, just a few months following his separation from service, and has continued to receive psychiatric treatment since that time.  That lends additional probative weight in favor of the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for a low back disability is denied.

Service connection for a right eye disability is denied.

Service connection for a psychiatric disability is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


